Citation Nr: 1719438	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-01 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the right middle finger.

2.  Entitlement to service connection for soft tissue sarcoma, to include as due to
exposure to herbicides.

3.  Entitlement to service connection for a skin disability to include Kaposi's sarcoma and squamous cell carcinoma, to include as due to exposure to herbicides.

4.  Entitlement to service connection for a respiratory disorder, to include as due to
exposure to herbicides and/or asbestos.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June
1966 to February 1970.  He served in the Republic of Vietnam and is in receipt of a
combat action ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a
rating decision dated in October 2009 by a Regional Office (RO) of the Department
of Veterans Affairs (VA).

The Veteran testified at a video conference hearing in February 2016 before the
undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the electronic claims file.

As further explained below, the issue of entitlement to Kaposi's sarcoma has been expanded and recharacterized above to include squamous cell carcinoma, to better capture the Veteran's description of his claimed skin disability and its symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, symptoms, and the other recorded information).

These matters were previously remanded by the Board in July 2016.  The issue of service connection for a scar on the nose was subsequently granted by the RO by an August 2016 rating decision and is as such no longer on appeal.  With regard to service connection for a right middle finger disorder and soft tissue sarcoma, remand instructions are complete, as VA examinations were conducted and records obtained to the extent possible.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).

The issues of entitlement to service connection for a skin disability to include Kaposi's sarcoma and squamous cell carcinoma, a respiratory disorder, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a right middle finger disability that is etiologically related to a disease, injury, or event which occurred in service.

2.  The preponderance of the evidence is against finding that the Veteran suffers from soft tissue sarcoma.


CONCLUSIONS OF LAW

1.  Service connection for a right middle finger condition is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Service connection for soft tissue sarcoma is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a July 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The Veteran was provided VA examinations in August 2016.  The examiner took into account the Veteran's reported history, current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Right Middle Finger

With respect to the Veteran's claim for entitlement to service connection for a disability of the right middle finger, the Veteran claims that his disability of the right middle finger, which he described as swelling and irritation located in the middle of the fingernail, began shortly after service (1970 or 1971).  He denied any treatment in service for this condition, but has asserted that it could be related to his various exposures in service, to include herbicides, asbestos, chemicals/fuel, physical activity of his job, or a fungal infection. 

Post-service VA treatment records reveal treatment for a right middle finger nail disorder beginning in or around 2009.  In an April 2009 treatment record, the Veteran reported that he had experienced this problem for several years.  

The Veteran appeared for a VA examination in August 2016.  The Veteran reports having had swelling over the dorsum of the right long finger just proximal to the nail.  He reports that he first noticed the swelling while in the Republic of Vietnam but was not evaluated at that time.  He describes it as swelling and a "white bump."  There was no trauma, and the lesions did not drain, become infected and were not painful.  He reports intermittent recurrences of swelling in that area and sought evaluation several years ago.  He does not recall a diagnosis but recalls having been told to massage the area.  Currently the swelling has resolved, and he denies pain, redness, drainage and limitation of range of motion in the finger.  He has no history of similar lesions in other locations.  He reported he has never been treated with mediations or other treatments for the lesion on the finger.  Review of STR's in VBMS does not reveal any evaluation of a lesion or swelling on the right hand during active service.  Review of medical records from North Texas VA reveals a Dermatology consult dated April 2009 with the finding of a 1.5 cm. raised tense bulla/callus proximal and lateral to the nail fold with no tenderness or erythema.  It was felt to be consistent with a myxoid cyst.  The Veteran was advised to apply pressure several times daily.  In regard to flare-ups, the Veteran reported that the swelling at the base of the nail flares every few months.  There is no associated swelling, loss of range of motion, erythema or drainage. 

The examiner found that there is no synovitis of the small joints of the hands.  There are no significant arthritic findings.  There is no soft tissue swelling over the area of interest.  There are no skin lesions over the dorsum of the hand.  There is no tenderness of the right long finger, DIP or PIP joints.  The examiner noted that review of medical records reveals that the Veteran was evaluated for a cyst over the dorsum of the right long finger in 2009 which was diagnosed as a myxoid cyst.  These cysts are typically associated with degenerative arthritis of the adjacent DIP joint.  The Veteran has no findings on exam of significant arthritis or of a cyst at the present time.  Per his history the lesion did not result in loss of range of motion or pain when present.  Based on the current exam, the examiner found that there is no current diagnosis.  A myxoid cyst would be the result of degenerative arthritis in the DIP joint and would not be related to exposure to herbicides, asbestos, chemicals, fuel or to physical activity of his job during active service.  Therefore the examiner opined it is less likely than not that any right long finger condition was incurred in or caused by service.  The examiner stated that there is no current finding on exam at the site of the Veteran's complaint.

In view of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for a right middle finger disability.  

The persuasive medical evidence, namely the August 2016 VA opinion, reflects that the Veteran's right middle finger condition neither began in nor was caused by any incident of the Veteran's service, to include exposure to herbicides, asbestos, chemicals, fuel or to physical activity of his job during active service.  This opinion was made with consideration of the Veteran's lay statements, including that he suffered from right middle fingernail swelling since 1970 or 1971.

No medical evidence has been presented to contradict the August 2016 negative nexus opinion, other than the lay contentions from the Veteran, who while competent to describe the nature and onset of his right middle finger symptoms, is not shown to have the medical expertise to provide an etiology opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, the preponderance of the evidence is against the claim of service connection.  The evidence does not show that the Veteran's right middle finger disorder is the result of his military service.  There is no other basis, either shown by the evidence or otherwise alleged, upon which to warrant a grant of service connection.

Soft Tissue Sarcoma

The Veteran contends that he has soft tissue sarcoma that is related to his exposure to herbicides inservice.  In his Board hearing, the Veteran testified that he first noticed skin lesions in or around 1970 or 1971.  

The Board notes that herbicide exposure in Vietnam is conceded.  Service connection based on herbicide exposure will be presumed for certain specified diseases, to include soft tissue sarcoma, that become manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (Note 1).  

In August 2016, a VA examiner's opinion was obtained.   The examiner stated that a review of the claims file revealed no diagnosis of soft tissue sarcoma; there is no documentary, historical, or clinical evidence of soft tissue sarcoma.

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

No medical evidence has been presented to contradict the VA examiner's opinion noting lack of diagnosis, other than the lay contentions from the Veteran, who while competent to describe the nature and onset of his skin symptoms, is not shown to have the medical expertise to provide a competent opinion on diagnosis of soft tissue sarcoma.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, the preponderance of the evidence is against the claim of service connection.  The evidence does not show that the Veteran has a diagnosis of soft tissue sarcoma.  

The Board notes that even though presumptive service connection is not warranted for soft tissue sarcoma as due to herbicide exposure, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v.Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).  Entitlement to service connection for skin cancer on a direct basis is addressed in the remand section.


ORDER

Service connection for a disability of the right middle finger is denied.

Service connection for soft tissue sarcoma is denied.







REMAND

Skin Disability to include Kaposi's Sarcoma and Squamous Cell Carcinoma

The August 2016 VA examiner's opinion states that there is no biopsy of record providing proven diagnosis of Kaposi's sarcoma.  Kaposi's sarcoma was recorded on the VA medical problem list 2009 and removed in 2011 with no associated documentation of the condition within the text of the visits.  Available results of skin biopsy from April 2009 to present date do not support a diagnosis of Kaposi's sarcoma.  The examiner concluded that there is no documentary, historical, or clinical evidence of Kaposi's sarcoma.  

The Board notes that there are April 2010 VA treatment records for squamous cell carcinoma of the left forearm.  During the Board hearing, the Veteran testified that his claim was for skin cancer on his arm and he had it removed in 2009 or 2010.  The Board finds an addendum opinion necessary to opine whether squamous cell carcinoma is etiologically related to service, in light of the evidence of record which suggests the Veteran may have been referring to the squamous cell carcinoma instead of Kaposi's sarcoma.

Respiratory Disorder

During the August 2016 VA examination, the examiner concluded that the Veteran does not currently have a diagnosed pulmonary condition.  The examiner stated that a high resolution CT scan and PFT's have been requested to better evaluate the Veteran's lung function and the possibility of asbestosis.  While there is no evidence of asbestosis on the chest x-ray, the examiner explained that a high resolution CT is more sensitive for that diagnosis.  The examiner stated that an addendum will be provided when the results of the CT scan and PFT's are available.  As no such addendum is of record, the Board must remand for the results of the CT scan and PFT's and corresponding addendum.



Sleep Apnea

During the August 2016 VA examination, the examiner confirmed the diagnosis of sleep apnea and noted that the Veteran "has improved significantly since he began using a CPAP machine.  He continues to have some daytime fatigue which limits functioning.  It is likely that the day time fatigue is multifactorial with some component related to his underlying cardiac disease."  In light of this statement, as the Veteran is service-connected for heart disease, the Board finds an addendum opinion required to determine whether the sleep apnea was caused or aggravated by service-connected disabilities to include coronary artery disease.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file, including the results of the CT scan and PFT's referenced in the August 2016 VA examination as to respiratory conditions.  

Send the Veteran's claims file to the August 2016 examiner as to respiratory conditions, for a corresponding addendum on whether the Veteran has a respiratory disability as related to asbestos, herbicide, or otherwise active service, upon review of the results of the CT scan and PFT's.

2.  Send the Veteran's claims file to the August 2016 examiner as to sleep apnea, for an addendum on whether the Veteran's service connected disabilities, to include coronary artery disease, caused or permanently aggravated the sleep apnea.  The examiner is asked to elaborate on the statement that: "It is likely that the day time fatigue is multifactorial with some component related to his underlying cardiac disease."

3.  Send the Veteran's claims file to the August 2016 examiner as to skin conditions, for an addendum to determine the nature and likely etiology of his claimed skin disorder to include Kaposi's sarcoma and squamous cell carcinoma.  Based on a review of the record, the examiner should:

(a)  Determine whether the Veteran has suffered from a skin cancer during the appeals period (June 2009 to present), to include Kaposi's sarcoma and squamous cell carcinoma, which is at least as likely as not (a 50 percent or better probability) related to his active duty service, to include exposure to Agent Orange/herbicides in Vietnam.  

(b)  The examiner should specifically consider and discuss the Veteran's lay statements that he first noticed skin lesions around 1970 or 1971.

If an in-person examination is necessary to answer this inquiry, one should be scheduled with appropriate notice to the Veteran.

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

4.  After completing the above development, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative after according the requisite time to respond.  The matter should then be returned to the Board for appropriate appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


